DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

	This Office action is in response to the amendment of March 5, 2019 which amended claims 1-20.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the loosening face being embodied in a layered manner (cl. 3); there being a plurality of gas infeeds and outfeeds (cl. 7); the support elements being punctiform (cl. 12), stripe-shaped (cl. 13), or annular (cl. 14)
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
 
	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitations "the dust infeed" and “the dust outfeed” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitations "the gas infeed" and “the gas outfeed” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 4 is vague and indefinite because it is unclear if there is a single pipe providing both infeed and outfeed or two pipes providing one function each. The recitation of the gas pipe in claim 5 is similarly confusing.
Claims 7, 8 recites the limitations "the gas infeed" and “the gas outfeed” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “a number” of infeeds or outfeeds, and the claim also recites “in particular > 4” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. It is also unclear if the limitation “number” means a plurality.

Claim 9 recites the limitation "the dust pipe" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the dust tube" in 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the dust pipe" in 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 is vague and indefinite because it is unclear what is meant by the support element being “punctiform”. This normally means that something forms a point or a dot. It is unclear how a leg (8) could form a point or dot. 
Claim 13 is vague and indefinite because it is unclear what is meant by “strip-shaped”.
Claims 15 and 16 recite the limitation "the fineness” or for “the filter material" in 15.  There is insufficient antecedent basis for this limitation in the claim.
17 recites the limitation "the final mechanical processing" in lines 5 and 6.  There is insufficient antecedent basis for this limitation in the claim.
In claim 18 the phrase setting forth that the porous material is “provided by aluminum” is confusing. This is being interpreted as the porous material is aluminum.
Claim 19 recites the limitation "the intermediate space" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
	Claims not specifically mentioned are indefinite since they depend from one of the above claims.
	
	Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither discloses nor makes obvious a diaphragm pump having a hydraulic chamber and a dust chamber therein as claimed where there is “a gas-permeable loosening face which is embodied from porous material and so as to be arched is disposed in the dust chamber;  a gas chamber for supplying gas is present between the dust half-shell and the loosening face; a support element is disposed between the dust half- shell and the loosening face”.
Hannemann et al (USPN 10,781,807) to the same applicant and inventor provides the closest prior art but does not teach of the arched gas-permeable loosening face supported within the dust chamber and forming the gas chamber as claimed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        





July 31, 2021